By the Court :
A testator by his will gave to his wife all his property during her life, provided she so long remained his widow; and directed, that in case she married again, or at her death, the property should be equally divided among his children. The widow elected to take the provision made for her in the will, and afterward married again, and filed her petition for dower in the lands of the testator. Hold — That, as it does not jfiainly appear by the will to have been the intention that the widow should have the provision therein made for her in addition to her dower, under sections .43 and 44 of the Wills Act (S. & C. 1623), the election of the widow to take such provision barred her of dower, and she took under the will alone, subject to the condition *25of losing the property by marrying again. And as she took all the property under the will, she lost all of it by her subsequent marriage.

Motion overruled.